Title: To George Washington from John Hopkins, 20 March 1787
From: Hopkins, John
To: Washington, George



Sir.
Richmond March 20 1787.

   Mr Buchanan applied to me some time since for a further payment on your subscription to the James River Company, and as there were several pressing demands on it, and you at a distance I have taken the liberty of paying to the Treasurer the sum of Fifty pounds, on your account, for which I herewith transmit you a Receipt. This sum you will be pleased to pay into the hands of Mr Charles Lee of Alexandria, who will take the trouble of bringing it to me in April next. I have the honor to be with very Great Respect Sir Your Most Obedient humble servant

Jno. Hopkins

